Citation Nr: 9933199	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  93-12 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
secondary basis.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right shoulder with surgical fusion and 
traumatic arthritis and damage to Muscle Group III (major), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This appeal was previously before the Board in 
May 1995 and June 1998.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's hypertension and his service-connected right 
shoulder disability.

2.  The residuals of a gunshot wound to the right shoulder 
with surgical fusion and traumatic arthritis and damage to 
Muscle Group III (major) have not resulted in nonunion of the 
humerus (false flail joint) or loss of the head of the 
humerus (flail shoulder).

3.  The veteran's right shoulder exhibited flexion to 60 
degrees.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension as secondary to the service-connected right 
shoulder disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  In lieu of the rating currently in effect for residuals 
of a gunshot wound to the right shoulder with surgical fusion 
and traumatic arthritis and damage to Muscle Group III 
(major), the evidence warrants a 40 percent rating for a 
severe muscle injury under Diagnostic Code 5303, and a 30 
percent rating for traumatic arthritis of the right shoulder 
under Diagnostic Codes 5010-5201.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5201, 5202, and 5303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For Hypertension

The veteran contends that he suffers from hypertension that 
is related to his service-connected right shoulder 
disability.  The law provides that a veteran is entitled to 
service connection for disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

A claim for secondary service connection, like all claims, 
must be well-grounded. Locher v. Brown, 9 Vet. App. 535, 538-
40 (1996); Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  To 
be well-grounded, a claim must be supported by evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Moreover, to establish a well-grounded claim for 
service connection for a disorder on a secondary basis, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).

The Board observes that the veteran was granted service 
connection for residuals of a gunshot wound to the right 
shoulder in a January 1963 rating decision.

The veteran's September 1961 service entrance examination 
reflects a blood pressure reading of 120/80.  Blood pressure 
readings of 144/102, 150/100, and 150/98 were recorded in 
February 1962 when the veteran was undergoing surgical 
treatment for his right shoulder gunshot wound.  The veteran 
was not diagnosed with hypertension during service.

At an August 1992 RO hearing and December 1993 Board hearing, 
the veteran testified that he was first diagnosed with 
hypertension in 1987, and had been on medication since that 
time.

The veteran underwent a VA hypertension examination in 
February 1996 and September 1998.  Both examinations 
indicated a diagnosis of hypertension.  The September 1998 
examiner opined that it was not likely that the veteran's 
hypertension was caused by his right shoulder condition or 
ongoing pain, nor was it likely that the pain or right 
shoulder condition aggravated his hypertension.

VA examinations include medical assessments of hypertension.  
However, in the instant case, there is no medical evidence 
linking the veteran's hypertension to his service-connected 
right shoulder disability or otherwise to service.  While the 
veteran has contended that he has hypertension due to a 
service-connected disability, his contentions do not make his 
service connection claim well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995) (holding that 
laypersons are not competent to offer medical opinions).  As 
the veteran has not presented any competent medical evidence 
that he currently suffers from hypertension as a result of a 
service-connected disability, and as there is no medical 
evidence or opinion to suggest that the veteran's 
hypertension was aggravated by his service-connected right 
shoulder disability, his claim for service connection for 
hypertension is not well grounded and must be denied on that 
basis.  38 U.S.C.A. § 5107(a).

The Board acknowledges that the September 1998 VA examiner 
stated that "there was hypertension in service."  However, it 
is clear from the rest of the examiner's opinion that he was 
not referring to chronic or essential hypertension.  Also, 
the Board realizes that the examiner did not comment, per se, 
on the effect, if any, that medications taken for the 
veteran's right shoulder disability may have had in either 
causing or aggravating his hypertension.  However, the Board 
views the examiner's comment as embodying this aspect (the 
role of medications) in his opinion.

By this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his claim well grounded.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Further, the 
Board is aware of no circumstances in this matter which would 
put VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claim for service 
connection "plausible."  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).

II.  Shoulder

The Board finds that the veteran's claim for an increased 
rating for service-connected residuals of a gunshot wound to 
the right shoulder is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. § 
5107(a).

By rating decision of January 1963, the veteran was granted 
service connection for residuals of a gunshot wound, right 
shoulder, involving Muscle Group III, and was assigned a 40 
percent evaluation.  A hearing officer's decision was entered 
later in August 1992, which established service connection 
for traumatic arthritis involving the right shoulder, as a 
complication of the service-connected injury, and assigned a 
50 percent evaluation for the shoulder disorder, effective 
June 1, 1992.  A rating action of September 1992 implemented 
the hearing officer's decision regarding the right shoulder.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The Board takes note of the fact that certain portions of 38 
C.F.R. Part 4 pertaining to the rating criteria for muscle 
injuries have been changed, effective July 3, 1997.  See 62 
FR 30235, June 3, 1997.  When a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  After reviewing the 
regulations in effect at the time of the veteran's claim and 
the changes effective July 3, 1997, the Board finds that the 
July 3, 1997 amendments did not substantively change the 
criteria pertinent to the veteran's disability, but rather 
added current medical terminology and unambiguous criteria.

Service medical records indicate that in December 1961 the 
veteran suffered a shotgun injury (sustained during a hunting 
accident while on leave).  There were large through and 
through wounds of the right shoulder with considerable 
destruction of skin, deltoid muscle, and humeral head.  The 
wound was debrided surgically on several occasions; the 
debridement required removal of approximately two-thirds of 
the humeral head.

A September 1998 VA examination indicated that the veteran's 
deltoid muscle of the right shoulder was absent and there was 
significant atrophy of the infra and supraspinatus areas on 
the right.  The right shoulder had flexion of 60 degrees and 
extension of 0 degrees.  The right triceps reflex was absent.  
The impression was frozen right shoulder, status post fusion, 
status post gunshot wound.  The examiner commented that the 
X-rays revealed that a fusion had been performed and that 
there was significant loss of musculature as well as a 
significant portion of the humeral head.

The Board observes that although there are several diagnostic 
codes pertaining to shoulder disabilities, only one provides 
for a disability rating higher than the currently assigned 50 
percent.  Under Diagnostic Code 5202, a 60 percent rating is 
warranted when there is nonunion of the humerus (a false 
flail joint).  An 80 percent rating is warranted when there 
is loss of the head of the humerus (a flail shoulder).  The 
Board finds that the residuals of a gunshot wound to the 
right shoulder have not resulted in nonunion of the humerus 
(false flail joint) or loss of the head of the humerus (flail 
shoulder).  The Board notes that neither of these findings is 
reflected in any of the voluminous VA treatment records and 
VA examinations, including the September 1998 VA examination 
that specifically addressed the question.

The Board agrees that the RO was correct in August 1992 to 
grant service connection for traumatic arthritis involving 
the right shoulder.  However, the Board is of the view that 
the right shoulder arthritis involves a separate disability 
and additional functional limitation separate from that of 
the service-connected residuals of a gunshot wound to the 
right shoulder.  Therefore, the 40 percent rating under 
Diagnostic Code 5303 (the maximum allowed under Diagnostic 
Code 5303) for residuals of a gunshot wound to the right 
shoulder with surgical fusion and damage to Muscle Group III 
(major), is restored.  Additionally, it is the Board's 
judgment that the right shoulder with traumatic arthritis 
disability picture that has been presented is consistent with 
a 30 percent rating under 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5010-5201(1999), as the additional functional 
limitation that is apparent essentially limits the motion of 
the veteran's right arm to 60 degrees flexion (as shown on 
the September 1998 VA examination), or approximately midway 
between the side and shoulder level.   The board further 
finds that the veteran's functional loss due to pain has 
already effectively been recognized by assigning the 30 
percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's right shoulder disability 
has resulted in frequent hospitalizations or marked 
interference with employment.  The Board therefore finds that 
it is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for hypertension as 
secondary to the service-connected right shoulder disability 
is denied.

Entitlement to a disability rating of 40 percent for 
residuals of a gunshot wound to the right shoulder with 
surgical fusion and damage to Muscle Group III (major) is 
granted.

Entitlement to a separate rating of 30 percent for traumatic 
arthritis of the right shoulder is granted.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

